Citation Nr: 0522203	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-22 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for psychiatric disability.

Entitlement to service connection for kidney disability.

Entitlement to service connection for obesity.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran has verified active duty from December 1969 to 
March 1970 and a period of unverified service from October 
1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Thereafter, jurisdiction over the claims 
folder was transferred to the RO in Winston-Salem, North 
Carolina.

The issue of entitlement to service connection for 
psychiatric disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  A chronic kidney disorder was not present in service or 
thereafter.  

2..  The veteran's obesity was not caused or worsened by a 
disease or injury.


CONCLUSIONS OF LAW

1.  Kidney disability was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Obesity is not due to a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case and letters dated in July 2003 and February 2005 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and completion of all indicated development of the record.  
There is no indication or reason to believe that its 
decisions would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claims following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

The record contains service medical records from October 1968 
to January 1970.  The report of the October 1968 enlistment 
exam is negative for any kidney problem or obesity.  The exam 
report notes that the veteran was "heavy" and not obese.  A 
January 5, 1970, service medical record notes that the 
veteran was seen for recurrent right upper quadrant pain of 
three week's duration.  The pain occurred about 10 to 15 
minutes after meals.  The veteran reportedly had recurrent 
nausea as well.  The examiner stated that the gallbladder and 
upper gastrointestinal series were normal.  A supervised 
weight reduction program was recommended.  A January 19, 
1970, service medical record notes that the veteran started a 
weight reduction diet instruction class in order to lose 20 
pounds.  Service medical records are otherwise negative for 
pertinent information.

A November 1993 consultation referral and report from surgery 
to psychiatry at University Hospital notes that the veteran 
underwent gastric bypass surgery secondary to morbid obesity.  

A March 1994 operative report from University Hospital notes 
that the veteran underwent a procedure to remove the vertical 
gastric banding.  

A March 1997 discharge summary from Suffolk County Department 
of Health Services notes a pertinent diagnosis of status-post 
surgery for obesity.  

A July 1998 VA examination report notes that the veteran 
developed diabetes in 1992 when he was markedly overweight, 
weighing over 495 pounds.  In 1994 he underwent gastric 
banding and a bypass procedure for weight loss.  Thereafter, 
he lost approximately 300 pounds.  The veteran reported a 
history of kidney stones which he passed while in service.  

The report of another July 1998 VA examination notes a 
pertinent diagnosis of history of kidney stones.  

An October 1998 admission note from Suffolk County Department 
of Health Services notes that the veteran was obese.  

The report of March 2004 VA psychiatric examination notes 
that the veteran had undergone gastric bypass surgery but it 
was partially reversed when he complained of nausea, and that 
he had been diagnosed in the past with kidney stones.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests kidney stones or nephritis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Kidney Disability

Service medical records are negative for any complaints or 
abnormal findings with respect to the veteran's kidneys.  In 
addition, although the post-service medical records note that 
the veteran gave a history of kidney stones, none of the 
post-service medical evidence shows that the veteran was 
found to have a kidney disorder.  In view of the absence of 
any medical evidence of kidney disability in service or 
thereafter, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

 Obesity

The Board notes that in the February 1999 rating decision the 
RO denied service connection for obesity on the basis that 
obesity is not a disability for which service connection can 
be established.  The Court defined "disability" in this 
context as an impairment of earning capacity resulting from a 
disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The question is, therefore, whether the veteran's 
obesity is due to a disease or injury.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") has defined "injury" as 
"damage inflicted on the body by an external force."  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), 
citing Dorland's Illustrated Medical Dictionary 901 (29th Ed. 
2000).  Obesity caused by overeating is not caused by an 
external force; the obesity is a result of the veteran's 
behavior.  The Federal Circuit defined "disease" as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Terry, 
340 F.3d at 1384, citing Dorland's at 511.  Obesity that is 
not due to underlying pathology cannot be considered a 
deviation from or interruption of the normal structure or 
function of the body; the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The veteran has not alleged that his obesity is due to a 
disease or injury.  Moreover, there is no medical evidence 
indicating that it is due to disease or injury.  
Consequently, service connection is not in order for this 
claimed condition.  The Board has also considered the 
evidentiary equipoise rule with respect to this claim, but 
has concluded that it is not for application because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for kidney disability is 
denied.

Entitlement to service connection for obesity is denied.


REMAND

With respect to the veteran's claim for service connection 
for psychiatric disability, the Board notes that personality 
disorders are not diseases or injuries for VA compensation 
purposes.  38 C.F.R. § 3.303.  Veterans are presumed to be in 
sound medical condition at the time of entry into service 
except for defects actually noted when examined for entry 
into service.  This presumption of soundness can be rebutted 
by clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2004); see 
also VAOPGCPREC 3-2003 (July 16, 2003).  

Service medical records show that the veteran was not found 
to have an acquired psychiatric disorder at the time of his 
entrance onto active duty and that he subsequently manifested 
psychiatric symptoms that were attributed to a personality 
disorder.  The post-service medical evidence documents the 
presence of a personality disorder and shows that various 
acquired psychiatric disorders have been diagnosed.  

In response to his claim, the veteran was afforded a VA 
psychiatric examination in March 2004.  The examiner 
diagnosed a mood disorder, not otherwise specified, and 
commented that this represents a continuation of prior 
diagnoses of bipolar disorder, schizoaffective disorder and 
dysthymic disorder.  The examiner also diagnosed a 
personality disorder, not otherwise specified.  He stated 
that it did not appear that the veteran's depressive symptoms 
or his personality disorder symptoms were permanently 
aggravated by in-service stressors or events.  The examiner 
did not identify any specific acquired psychiatric disorder 
that was present in service, and did not address whether any 
such disorder clearly and unmistakably existed prior to 
service and clearly and unmistakably was not aggravated by 
service.  Therefore, the examination report is not adequate 
for adjudication purposes and further development of the 
record is in order.  .

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Verification of the veteran's 
complete dates of active duty should be 
obtained.

2.  The claims folder should be returned 
to the examiner who performed the March 
2004 psychiatric examination of the 
veteran.  He should be requested to 
prepare an addendum which answers the 
following questions:

a.	Is there a 50 percent or better 
probability that a chronic 
acquired psychiatric disorder was 
present during the veteran's 
active service and if so what is 
the appropriate diagnosis for the 
disorder?  
b.	With respect to any chronic 
acquired psychiatric disorder 
that was present during active 
duty, did the disorder clearly 
and unmistakably exist prior to 
service and clearly and 
unmistakably undergo no permanent 
increase in severity during or as 
a result of such service?or 
diagnosiesfor the disorder(s)if 
so, what is the diagnosis for the 
disorder?
c.	With respect to any currently 
present acquired psychiatric 
disorder that was not present 
during active duty, is there a 50 
percent or better probability 
that the disorder is 
etiologically related to service?

The examiner should also provide the 
supporting rationale for all opinions 
expressed.

3.  If the examiner who performed the 
March 2004 examination is no longer 
available, the veteran should be afforded 
an examination by another psychiatrist 
who should be requested to review the 
claims folder and provide the requested 
opinions and supporting rationale.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  Then, it 
should readjudicate the veteran's claim 
based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
provided a supplemental statement of the 
case and the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


